DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-8, 17, 18-21 drawn to a method and a system, classified in G06F2009/4557.
II. Claims 9-16, 18-21 drawn to a method and a system, classified in G06F 16/214.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case although the subcombination I include providing a captcha-purposed voice signal including a first voice signal matched with a first text and a second voice signal matched with no text; sending a request for a first input text and a second input text for the captcha-purposed voice signal; based on confirming that the first input text and the second input text are received. comparing the first text with the first input text: and based on confirming that the first text is identical to the first input text, matching the second voice signal with the second input text and storing the match, which are not disclosed in subcombination II.  

NOTE Claim 18 comprise both embodiments in alternatives, but only in alternatives –
“receiver receiving a first input text and a second input text … or receiving a first input voice signal and a second input voice signal”, and thus combinable with either group.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 17 reciters - A computer-readable recording medium recording a program for performing each step of the method of claim 1.  However, it is not clear if claim 17 is intended to be an independent claim or vaguely written dependent claim.  
Claim 18 recites –
OR receiving a first input voice signal and a second input voice signal corresponding to a captcha-purposed text corresponding to a first text matched with a first voice signal and a second text matched with no voice signal; and 
a captcha module comparing the first text with the first input text and, based on the first text being identical to the first input text, matching the second voice signal with the second input text and storing the match in the database.”

The last limitation “a captcha module comparing the first text with the first input text and, based on the first text being identical to the first input text, matching the second voice signal with the second input text and storing the match in the database” fails to further limit the subject matter of the claim.
I.e. claim 18 comprise two limitations written in the alternatives –
(1) a receiver receiving a first input text and a second input text corresponding to a captcha- purposed voice signal including a first voice signal matched with a first text and a second voice signal matched with no text;
OR 
(2) receiving a first input voice signal and a second input voice signal corresponding to a captcha-purposed text corresponding to a first text matched with a first voice signal and a second text matched with no voice signal.
Means only one of the limitations is allowed to be considered.  Assuming the alternative (2) is chosen, i.e. 

a captcha module comparing the first text with the first input text and, based on the first text being identical to the first input text, matching the second voice signal with the second input text and storing the match in the database.”
Thus, for the limitation “the first input text” and “the second voice signal with the second input text “ there is no proper anteceding basis, as the limitation “a captcha module comparing the first text with the first input text and, based on the first text being identical to the first input text, matching the second voice signal with the second input text and storing the match in the database” depends on the alternative limitation (1).  
Thus, the claim 18 and all the dependent claims 19-21 are also subject to the rejection under  35 U.S.C. 112(b) as being indefinite.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	March 20, 2022